Case 5:21-cr-50014-TLB Document 31-6 Filed 07/26/21 Page 1 of 1 PagelD #: 309

From: "Roberts, Dustin (USAARW) 12" <Dustin.Roberts@usdoj.gov>

Date: July 21, 2021 at 5:03:00 PM PDT

To: Justin Gelfand <justin@margulisgelfand.com>

Cc: "greg storylawfirm.com" <greg@storylawfirm.com>, "travis storylawfirm.com" <travis@storylawfirm.com>, "Marshall, Carly (USAARW)" <Carly.Marshall@usdoj.gov>, "Clayman,
William (CRM)" <William.Clayman@usdoj.gov>

Subject: RE: United States v. Duggar

 

Mr. Gelfand:

1-With respect to your follow-up request for discovery concerning the screen shot the Government provided you on June 2, 2021, our intention in providing you with that
information, as evidenced by the accompanying email sent that day, was to make the defense generally aware that two (2) other law enforcement agencies in Arkansas
downloaded CSAM from your client on May 14, 2019. However, as indicated by my email on July 16", the factual underpinnings of these other two (2) investigations are
extraneous to the current case. As the discovery provided to the defense in early May clearly reflects, those agencies played no part in the investigation or the prosecution of
Mr. Duggar’s federal case. In support of your request for forensics logs and/or reports detailing these other two (2) downloads, you argue in an attempt to justify discovery
that since the Government provided you the screen shot, inherently that makes all the details about these collateral investigations discoverable. We disagree. Making you
generally aware of other investigations involving your client is a separate issue from those investigations being part of the Government’s case and, thereby, supporting a
discovery obligation. As such, your additional arguments concerning the lack of reference to these collateral cases in the search warrant and Agent Faulkner’s previous
testimony again fail to support discovery.

2-Per your request, a hard drive containing forensic copies of all the devices seized by HSI that did not contain CSAM was dropped off with Mr. Story today.

3- The Government has complied with all discovery obligations under R. 16 and the pretrial scheduling order. We are declining to provide any further information you
requested as it is not supported under the federal rules governing discovery.

Dustin Roberts
AUSA

From: Justin Gelfand <justin@margulisgelfand.com>

Sent: Wednesday, July 21, 2021 12:30 PM

To: Roberts, Dustin (USAARW) 12 <DRoberts12@usa.doj.gov>; Marshall, Carly (USAARW) <cmarshall@usa.doj.gov>; Clayman, William (CRM) <William.Clayman@usdoj.gov>
Cc: greg storylawfirm.com <greg@storylawfirm.com>; travis storylawfirm.com <travis@storylawfirm.com>

Subject: United States v. Duggar

Counsel,
Please see attached.

Respectfully,
Justin K. Gelfand
